DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AUTOMATIC DOCUMENT FEEDER COMPRISING A STORAGE THAT STORES A GUIDE WIDTH PAPER CORRESPONDENCE INFORMATION THAT CONTAINS A TYPE OF PAPER TO CORRESPOND WITH A TOLERANCE OF A WIDTH OF THE DOCUMENT GUIDE AND DOCUMENT LENGTH INFORMATION, AND THE AUTOMATIC DOCUMENT FEEDER DETERMINES IF SKEW OF A DOCUMENT IS ALLOWABLE BEFORE DETERMINING TO DISPLAY A WARNING MESSAGE AND STOP FEEDING A DOCUMENT.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4, ll. 3: the phrase “the direction perpendicular” is suggested to be changed to the phrase -- a direction perpendicular --.  Claim 5 is objected based on its dependency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the feed path" in 20.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8, ll. 4 on page 48 contains this same issue.  Is this phrase the same as the phrase of “predetermined feed path?  If so, it is suggested to change the phrase “the feed path” to -- the predetermined feed path --.  Also, it is suggested to change further iterations of the same phrase in other dependent claims to reflect -- the predetermined feed path --.  Claims 2-7 are rejected based on their dependency.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: document loading detector, document feeder, guide width measurer, document width acquirer, guide shift determiner, document skew detector, skew determiner, warning display information generator, document length detector and guide shift amount calculator in claims 1-3, 5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP Pub 2013-031079 (JP Pub: 2/7/2013)) in view of Takahashi (US Pub 2012/0307278).

Re claim 1: An automatic document feeder, comprising: 
a document feeder (interpretation: the document feeder corresponds to the feed roller and the feed sensor, which is disclosed on page 15.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that feeds, to a predetermined feed path, the document loaded on the document loading table (e.g. the MFP contains a document tray that contains the sheets to be fed into the MFP, which is taught in ¶ [22].  The roller (46) is used to feed the sheet within the ADF, which is taught in ¶ [21].); 

[0021] The ADF 40 is provided with a conveyance path 45 which is a path through which a document is conveyed from the document tray 42 to the paper discharge tray 47 by a roller 46 or the like. Hereinafter, a direction along the conveyance path 45 will be referred to as a conveyance direction, and a direction orthogonal to the conveyance direction will be referred to as an orthogonal direction. In FIG. 3, the conveying direction is indicated by an arrow 81. Further, a side close to the document tray 47 of the conveyance path 45 is referred to as an upstream side, and a side closer to the paper discharge tray 42 of the conveyance path 45 is referred to as a downstream side.

[0022] The document tray 42 is a tray on which a document conveyed by the ADF 40 is placed. A document guide 13 is provided on the document tray 42 so as to be movable in an orthogonal direction. In the ADF 40, the original guide 13 is pressed and expanded by a user, so that the distance between the original guide 13 is adjusted to be equal to the width of the original. As a result, the document placed on the document tray 42 is restricted from moving in the orthogonal direction, and is placed side by side in the conveying direction.

a document guide that includes two guide members for aligning the document from a direction orthogonal to a feed direction of the document loaded on the document loading table (e.g. the document guides (13) are used to align a document in a direction orthogonal to the feeding direction of the sheet when loaded onto the ADF and fed into the MFP, which is seen in figure 1 below and described ¶ [22] above.); 


    PNG
    media_image1.png
    507
    544
    media_image1.png
    Greyscale


a guide width measurer (interpretation: the guide width measurer is a portion that measures the width of the document guide, which is disclosed on page 18.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that, after the document is loaded on the document loading table and positions of the two guide members are set, measures a width of the document guide and calculates the width as guide width calculation information (e.g. after a process of loading a document on a document table and starting the limited feeding, the invention teaches determining the width of the guide members in order to configure a threshold to compare to an obtained width of a detected sheet, which is taught in ¶ [37]-[39] and [41]-[43].); 

[0037] When the CPU 20 starts the processing, the conveyance unit 15 controls the conveyance unit 15, and the conveyance unit 45 conveys the document along the conveyance path in a step unit indicating a predetermined distance. The CPU 20 confirms the position of the document conveyed on the conveyance path 45 using the R sensor 14, and detects that the document has reached the position corresponding to the R sensor 14 of the conveyance path 45. The CPU 20 starts reading the original using the reading unit 60 after the prescribed step via the device control unit 16 (S 2).[0038] When starting reading of an original document, the CPU 20 checks whether or not the user has previously input a setting for executing the skew correction of the original document (S 4).[0039] As shown in FIG. 6, a document conveyed by the ADF 40 is restricted in the movement in the orthogonal direction by the document guide 13 of the document tray 42 before being conveyed, and is aligned along the conveyance direction indicated by an arrow 81 in FIG. 6. On the other hand, as shown in FIG. 7, the original document has an Lycium chinense inclined with respect to the conveying direction due to friction between the various rollers 46 of the conveying unit 15 and the document during conveyance. Here, the main scanning width W of the document means a width in an orthogonal direction in which the document is conveyed on the conveyance path 45. When the document is not inclined as shown in FIG. 6, the main scanning width W and the original width X of the original coincide with each other. However, as shown in FIG. 7, when an original is being conveyed with inclination, a main scanning width W of an original document may become wider than an original width X. The main scanning width W is shown as follows using the original width X, the original length Y, and the inclination θ of the original. Here, the inclination θ of the document means an inclination in the width direction of the document indicated by an arrow 83 with respect to an orthogonal direction indicated by an arrow 82 in FIG. 6. W=X*cosθ+Y*sinθ


[0041] On the other hand, when an instruction to calculate the main scanning width W is input (S4: YES), the CPU 20 detects the main scanning width W. After starting reading of the original, the CPU 20 reads the leading end of the document in the conveying direction over the reference step number by using the reading unit 60 as indicated by a dotted line 85 in FIG. 7 (S6: NO). The CPU 20 ends reading of the leading end portion (S6: YES). Gradation data at the leading end of the read document is stored in the RAM 27.
[0042] Next, the CPU 20 calculates a main scanning width W from the front end gradation data (S 8). A CPU 20 functioning as an original width detection unit 21 detects an edge of an original from the front end tone data and detects the original width X. Then, the CPU 20 estimates an original length Y of a rated original size from the length of the original width X. Next, the CPU 20 functioning as the inclination detection unit 22 detects the inclination θ of the document from the front end gradation data. Finally, the CPU 20 functioning as the calculation unit 23 calculates the main scanning width W from the original width X, the original length Y, and the inclination θ of the original.[0043] Using the guide width detection unit 19, the guide width G 0 of the original guide 13 is detected, and the CPU 20 stores the detected guide width G 0 as the first threshold K 1 in the RAM 27 (S 10). A document width X of an original conveyed using an ADF 40 is set to be equal to or less than a reading width R of a reading unit 60. Therefore, the first threshold K 1 stored in the RAM 27 is set to a value smaller than the second threshold K 2 stored in the ROM 26.

a document width acquirer (interpretation: the document width acquirer is a portion that acquires the document width of the loaded document when the document is loaded on the document loading table, which is disclosed on pages 19 and 20.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that acquires a document width of the loaded document when the document is loaded on the document loading table (e.g. after the document is loaded onto the table and the document is fed, the width W of the paper is detected, which is taught in ¶ [41] and [42] above.); 
a guide shift determiner (interpretation: the guide shift amount calculator, the guide shifter determiner, the skew determiner, and the warning display information generator are functional blocks in which the CPU executes respective operations based on a predetermined program, which is disclosed on page 16.  The guide shift determiner is a portion that determines, by using the calculated document guide shift amount, where or not the calculated width of the document guide and the acquired width of the document are different from each other to the extent that there may be a feed trouble when the loaded document is fed, which is disclosed on pages 20 and 21.  This interpretation and its equivalents are utilized in this claim term hereinafter in the Office Action.) that determines whether or not the calculated guide width calculation information and the acquired document width are different from each other to such an extent that the difference may cause a feed trouble when the loaded document is fed (e.g. the obtained width of the page is compared with the value associated with the document guide.  Based on being more than, equal to or less than, the system determines whether to continue feeding a page or stop feeding a page and display a message to adjust the document guide members, which is taught in ¶ [46] and [47].); 

[0044] The CPU 20 which functions as a determination unit compares the main scanning width W with the 2 threshold K 2 stored in the ROM 26 (S12). When the main scanning width W is equal to or larger than the 2 threshold K 2 (S12: YES), the CPU 20 determines that the original cannot be read without omission of the image using the reading unit 60 and, when the original is conveyed to the conveying path 45, determines that a jam occurs. In this case, the CPU 20 stops the reading of the document by the reading unit 60 and the conveyance of the document by the conveying unit 15, and notifies the user of an error notification using the display unit 12 and to remove the document being conveyed (S 14).[0045] The CPU 20 waits for an instruction to stop reading from the user via the input unit 11 (S16: NO), and an instruction to stop reading is input. When the CPU 20 recognizes that an original has been removed using the R sensor 14 (S16: YES), the CPU 11 ends the reading process.[0046] On the other hand, when the main scanning width W is smaller than the first threshold K 2 (S12: NO), the CPU 20 compares the main scanning width W with the first threshold K 1 stored in the RAM 27 (S20). When the main scanning width W is less than or equal to the first threshold K 1 (S20: NO), the CPU 20 that functions as a determination unit determines that a jam does not occur even if the conveyance of the document continues, and continues to read the document. In step S 30, the CPU 20 ends reading of the document using the reading units 30 and 60. The CPU 20 performs correction processing such as inclination correction and rotation correction using the image processing unit 28, and ends the read processing.[0047] On the other hand, when the main scanning width W is larger than the first threshold K 1 (S20: NO), the CPU 20 determines that the original can be read without omission of the image using the reading unit 60, but that the original and the original guide 13 interfere with each other to generate a jam. Reading of an original by a reading unit 60 and conveyance of a document by a conveying unit 15 are interrupted, and a notification is made using a display unit 12, and a user is informed to widen a guide width G of a document guide 13 (S22).

a document skew detector (interpretation: the skew sensor is a sensor for detecting the skew of the document fed in the feed path, and corresponds to a document skew detector, which is disclosed on page 12.  This interpretation and its equivalents are utilized for this claim term hereinafter in this Office Action.) that detects a skew of the document fed in the feed path (e.g. the inclination detection unit is used to detect the inclination of the document, which is taught in ¶ [42] above.); 
a skew determiner (interpretation: the skew determiner is a portion that determines the skew of the document fed in the feed path, and mainly, when the document is fed in the feed path, determines whether or not the detected skew of the document is allowable, which is disclosed on page 24.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that determines whether or not the detected skew of the document is allowable or not (e.g. the width of the page takes into account the skew in the X and Y directions, which is seen in the equation in ¶ [39] above.  Based on the width W calculated, this width W is compared to thresholds to determine if the skew determined from this calculated width is acceptable or if the feeding needs to be stopped in order to adjust the guide members or remove the sheet, which is taught in ¶ [43]-[47] above.); 
a warning display information generator (interpretation: the warning display information generator is a portion that generates the warning content of which the user is notified.  For example, when the feed trouble of the document occurs, the warning display information generator generates the warning content about the feed trouble, which is disclosed on page 25.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that generates a warning content about the feed trouble when the feed trouble occurs (e.g. the display unit (12) is used to notify the user of an error and to remove the sheet based on the comparison of the width of the page to the threshold, which is taught in ¶ [43]-[45] above.); and 
a display that displays the generated warning content (e.g. the display is used to display the content about the error notification, which is taught in ¶ [44] above.), wherein 
when the detected skew of the document is determined to be unallowable, the document feeder stops the feeding of the document (e.g. when the skew is determined based on the equation in ¶ [39], if the skew represented by the calculated value W is above a threshold, this is determined as not allowable.  If the skew or width is not allowed, the feeding is stopped, which is taught in ¶ [43]-[45] above.), 
the warning display information generator generates the warning content about the feed trouble that stopped the feeding of the document, and the generated warning content about the feed trouble is displayed on the display (e.g. if the width is greater than a K2 threshold, an error notification is generated regarding a jam and the user to directed to remove the sheet, which is taught in ¶ [43]-[47] above.  The system may also generate a message regarding the widening of a guide width if the width of the skew is not larger than a K1 threshold.).  
However, Nakamura fails to specifically teach the features of a document loading detector that detects that a document is loaded on a document loading table.
However, this is well known in the art as evidenced by Takahashi.  Similar to the primary reference, Takahashi discloses detecting a sheet on an ADF (same field of endeavor or reasonably pertinent to the problem).    
Takahashi teaches a document loading detector (interpretation: the document detection sensor is a sensor that detects whether or not the document is loaded on the document loaded table, and corresponds to a document loading detector, which is disclosed on page 15.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that detects that a document is loaded on a document loading table (e.g. the invention teaches a sensor that detects a document placed on a document feeding tray of an ADF, which is described in ¶ [39].).

[0039] As illustrated in FIG. 3, a user sets a document on the document feeding tray 101. A sensor 115 then detects that the document is placed on the document feeding tray 101. As being pulled in by a pickup roller 111, the document passes through a first conveyance roller 112, and a second conveyance roller 113, and passes over the optical unit 105, to be discharged to a discharge tray 103. In other words, the pickup roller 111, the first and the second conveyance rollers 112 and 113 convey the document placed at a position corresponding to the document feeding tray 101 to pass it to a position above the optical unit 105.

Therefore, in view of Takahashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a document loading detector that detects that a document is loaded on a document loading table, incorporated in the device of Nakamura, in order to determine the presence of a sheet on a document table of the ADF, which can prevent an unintended image from printing by interrupting a feed of a document on an ADF when another document may reside on the scanner platen (as stated in Takahashi ¶ [11] and [12].).  

Re claim 4: The teachings of Nakamura in view of Takahashi are applied to independent claim 1 disclosed above.
Nakamura teaches the automatic document feeder as claimed in claim 1, wherein the document skew detector includes a plurality of skew sensors arranged at a predetermined interval in the direction perpendicular to feed direction of the document in a middle of the feed path of the document, and each of the skew sensors outputs a detection signal showing that the document is detected when a tip end of the document reaches a position of the skew sensor (e.g. the reading sensor (60) is used as the sensor that contains a plurality of light receiving elements that are arranged linearly in the main scanning direction, which is taught in ¶ [27].  These elements are used to detect a skew angle of the page along with the width of the paper as it is fed, which is taught in ¶ [44]-[47] above.  Different areas of reflected light are received by certain light receiving elements that are covered by the document, which is illustrated in figure 7.).  

[0027] Next, a structure of the reading unit 60 will be described. The reading unit 60 reads an original placed on the 3 platen glass 55 by the so-called CIS method using a CIS ( Contact Image Sensor ). The reading unit 60 is a linear image sensor 63 in which a plurality of light receiving elements are arranged linearly in a main scanning direction, a light source 61 which is constituted of a light emitting diode or the like, a light guide member 66 which guides light emitted from a light source to a document or the like arranged on a 3 platen glass 55, and reflected light reflected by an original or the like. This device includes a rod lens array 62 which forms an image on each light receiving element of a linear image sensor 63, and a carriage 64 on which these elements are mounted.

    PNG
    media_image2.png
    642
    526
    media_image2.png
    Greyscale


Re claim 8: Nakamura teaches a method for detecting a shift of a document guide of an automatic document feeder, the method comprising: 
after a document is loaded on a document loading table, and a position of the document guide including two guide members for aligning the document from a direction orthogonal to a feed direction of the document loaded on the document loading table is set (e.g. the document guides (13) are used to align a document in a direction orthogonal to the feeding direction of the sheet when loaded onto the ADF and fed into the MFP, which is seen in figure 1 below and described ¶ [22] above.); 
measuring a width of the document guide and calculating the width as guide width calculation information (e.g. after a process of loading a document on a document table and starting the limited feeding, the invention teaches determining the width of the guide members in order to configure a threshold to compare to an obtained width of a detected sheet, which is taught in ¶ [37]-[39] and [41]-[43] above.); 
acquiring a document width of the document loaded on the document loading table (e.g. after the document is loaded onto the table and the document is fed, the width W of the paper is detected, which is taught in ¶ [41] and [42] above.); 
determining whether or not the calculated guide width calculation information and the acquired document width are different from each other to such an extent that the difference may cause a feed trouble when the loaded document is fed (e.g. the obtained width of the page is compared with the value associated with the document guide.  Based on being more than, equal to or less than, the system determines whether to continue feeding a page or stop feeding a page and display a message to adjust the document guide members, which is taught in ¶ [46] and [47] above.); 
detecting a skew of the document, which is fed in the feed path, after the document loaded on the document loading table is, for reading of the document, started to be fed to a predetermined feed path (e.g. the inclination detection unit is used to detect the inclination of the document as feeding is started, which is taught in ¶ [37]-[39] and [41]-[43] above.); 
determining whether or not the detected skew of the document is allowable or not (e.g. the width of the page takes into account the skew in the X and Y directions, which is seen in the equation in ¶ [39] above.  Based on the width W calculated, this width W is compared to thresholds to determine if the skew determined from this calculated width is acceptable or if the feeding needs to be stopped in order to adjust the guide members or remove the sheet, which is taught in ¶ [43]-[47] above.); 
stopping the feeding of the document when the detected skew of the document is determined to be unallowable (e.g. when the skew is determined based on the equation in ¶ [39], if the skew represented by the calculated value W is above a threshold, this is determined as not allowable.  If the skew or width is not allowed, the feeding is stopped, which is taught in ¶ [43]-[45] above.); 
generating a warning content about the feed trouble that stopped the feeding of the document (e.g. the display unit (12) is used to notify the user of an error and to remove the sheet based on the comparison of the width of the page to the threshold, which is taught in ¶ [43]-[45] above.); and 
displaying the generated warning content about the feed trouble (e.g. the display is used to display the content about the error notification, which is taught in ¶ [44] above.), wherein 
when it is determined that the calculated width of the document guide and the acquired document width of the document are different from each other by a predetermined determination value or more (e.g. when the skew is determined based on the equation in ¶ [39], if the skew represented by the calculated value W is above a threshold, this is determined as not allowable.  If the skew or width is not allowed, the feeding is stopped, which is taught in ¶ [43]-[45] above.),
the displayed warning content includes that a setting of the document guide is different from the document width (e.g. if the width is greater than a K2 threshold, an error notification is generated regarding a jam and the user to directed to remove the sheet, which is taught in ¶ [43]-[47] above.  The system may also generate a message regarding the widening of a guide width if the width of the skew is not larger than a K1 threshold.).  
	
However, Nakamura fails to specifically teach the feature of detecting, after a document is loaded on a document loading table that the document is loaded on the document loading table.
However, this is well known in the art as evidenced by Takahashi.  Similar to the primary reference, Takahashi discloses detecting a sheet on an ADF (same field of endeavor or reasonably pertinent to the problem).    
Takahashi teaches detecting, after a document is loaded on a document loading table that the document is loaded on the document loading table (e.g. the invention teaches a sensor that detects a document placed on a document feeding tray of an ADF, which is described in ¶ [39] above.).

Therefore, in view of Takahashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of detecting, after a document is loaded on a document loading table that the document is loaded on the document loading table, incorporated in the device of Nakamura, in order to determine the presence of a sheet on a document table of the ADF, which can prevent an unintended image from printing by interrupting a feed of a document on an ADF when another document may reside on the scanner platen (as stated in Takahashi ¶ [11] and [12].).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as modified by Takahashi, as applied to claim 1 above, and further in view of Morita (JP Pub 2019101270 (JP Pub Date: 6/24/2019)).

Re claim 2: The teachings of Nakamura in view of Takahashi are applied to independent claim 1 disclosed above. 
Nakamura teaches the automatic document feeder according to claim 1, wherein when the feeding of the document is stopped, and when the guide shift determiner determines that the calculated width of the document guide and the acquired document width of the document are different from each other by a predetermined determination value or more, the warning display information generator displays, on the display, a warning display (e.g. the invention compares the obtained width of the sheet with the threshold K2.  If the K2 threshold is determined to be less than the obtained width W, the feeding is stopped and a message is shown to a user to remove the sheet based on the jam, which is taught in ¶ [44]-[47] above.  The amount greater can be any amount larger than the threshold.).
	However, Nakamura fails to specifically teach the features of a warning display including that a setting of the document guide is different from the document width.  
	However, this is well known in the art as evidenced by Morita.  Similar to the primary reference, Morita discloses comparing the document guide to a document width (same field of endeavor or reasonably pertinent to the problem).    
	Morita teaches a warning display including that a setting of the document guide is different from the document width (e.g. the invention teaches a guide width error screen that displays a message that the width of a sheet and the restriction guides are not the same, which is taught in ¶ [93].  Applying this message to the determination of different guide widths between a sheet fed and the guide widths would perform the feature of notifying a user of the different guide widths in the MFP set for a sheet.).

[0093] As shown in FIG. 14, the guide width error screen 1400 is a warning screen for notifying the user that there is a possibility that the attribute of the sheet designated by the print job and the attribute of the sheet actually placed on the manual feed tray may be different. The guide width error screen 1400 includes a message 1401 which notifies that the width of the sheet size specified by the print job and the guide width of the side restriction guide 602,603 do not match, and prompts the user to reset the sheet information.

	Therefore, in view of Morita, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a warning display including that a setting of the document guide is different from the document width, incorporated in the device of Nakamura, in order to notify the user of a difference between the document guide width sets and the document width, which can reduce the occurrence of an error caused by the difference in sheet attributes (as stated in Morita ¶ [09]).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as modified by Takahashi, as applied to claim 1 above, and further in view of Nakajima (JP Pub 2019-201242 (JP Pub Date: 11/21/2019)).

Re claim 5: The teachings of Nakamura in view of Takahashi are applied to independent claim 1 disclosed above.
Nakamura teaches the automatic document feeder as claimed in claim 4, wherein the skew determiner calculates, as skew shift amount information (e.g. the invention discloses the amount of shift in the skewed document by calculating the x cos Ө and the y sin ϴ aspects, which is taught in ¶ [39] above.); and  
determines, when the skew shift amount information is equal to or larger than a predetermined determination threshold value, that the fed document has an unallowable skew (e.g. the invention determines if the skew amount within the W equation is above threshold K2 or K1.  If the width W including the skew is above K2, the feeding of the document further is stopped, which is taught in ¶ [44]-[47].).
However, Nakamura fails to specifically teach the features of wherein the skew determiner calculates, as skew shift amount information, a time difference of the detection signals output from the respective skew sensors.
However, this is well known in the art as evidenced by Nakajima.  Similar to the primary reference, Nakajima discloses detecting the skew of a document (same field of endeavor or reasonably pertinent to the problem).    
Nakajima teaches wherein the skew determiner calculates, as skew shift amount information, a time difference of the detection signals output from the respective skew sensors (e.g. the invention teaches detecting a time difference between different sensors detecting different parts of a sheet.  Based on this time difference, a skew amount is calculated, which is taught in ¶ [33] and [34].).

[0033] As shown in FIG. 4 b, when a normal original document S 1 is fed in a tilted state (skewed), there is a time lag when one of the original sensor 150 b detects the leading edge of the document S 1 (FIG. 4 b) and the other document sensor 150 a detects the leading edge of the document (FIG. 4 d). At this time, an approximate skew amount θ o of the original S 1 is calculated based on the elapsed time (time difference) t from when one of the original sensors 150 b detects the leading edge of the original S 1 until when the other original sensor 150 a detects the leading edge of the original S 1. Where t is an elapsed time (s) between the detection timing of the original sensor 1 a and the detection timing of the original sensor 150 b, and t = W × tan θ o÷V (Equation 150). W is an interval () between the original sensor 150 a and the original sensor 150 b in the main scanning direction MS. Θ o is an amount of skew (°) occurring in an original in an optical skew detection. V is a conveying speed (/ s) of a document.[0034] In this embodiment, when an amount of skew θ o of 3 ° or more is generated, it is determined that there is a possibility that a document breakage occurs due to the separation operation of the bound document, and the conveyance system motor 111 is stopped to stop the conveyance process of the document. In other words, when the skew amount θ o is 3 °, the elapsed time t 3 ° is expressed by the following equation (2). In the case where the other original sensor 150 a does not detect the leading edge of the original even after an elapsed time t 3 ° has elapsed from when the original sensor 150 b detects the leading edge of the original BS 3, it is determined that a skew amount θ o of 3 ° or more is generated, and the current conveying process is stopped (see FIG. 2), and the current conveying process is stopped. 3.

Therefore, in view of Nakajima, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the skew determiner calculates, as skew shift amount information, a time difference of the detection signals output from the respective skew sensors, incorporated in the device of Nakamura, in order to determine the skew amount based on a difference in time of detection between sensors, which can shorten the skew detection time (as stated in Nakajima ¶ [09]).  

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as modified by Takahashi, as applied to claim 1 above, and further in view of Shibaki (JP Pub 2016-088693 (Pub Date: 5/23/2016)).

Re claim 3: The teachings of Nakamura in view of Takahashi are applied to independent claim 1 disclosed above.
However, Nakamura fails to specifically teach the features of the automatic document feeder according to claim 1, further comprising: 
a storage that stores a guide width paper correspondence information, and 
a document length detector that detects a length of the loaded document in the feed direction, and outputs document length information that corresponds to the length of the document in the feed direction, wherein 
in the guide width paper correspondence information, a type of document paper is preliminarily stored, in a manner to correspond to a tolerance of the width of the document guide to which the guide width calculation information belongs and correspond to the document length information, and 
the document width acquirer 
uses the document width paper correspondence information to specify the tolerance of the width of the document guide to which the calculated guide width calculation information belongs, 
determines the type of the document paper that corresponds to the specified tolerance of the width of the document guide and corresponds to the document length information output by the document length detector, and 
acquires, as the document width of the loaded document, the document width preliminarily set for the determined type of the document paper.  
However, this is well known in the art as evidenced by Shibaki.  Similar to the primary reference, Shibaki discloses determining the size of a document based on the width ranges and length information (same field of endeavor or reasonably pertinent to the problem).    
Shibaki teaches further comprising: 
a storage that stores a guide width paper correspondence information (e.g. the system performs a program that is used to detect the size of a sheet that corresponds to the width of guide widths that are used to detect the width of a sheet along with the length of the sheet.  The correspondence table is within the document tray elevating process program, which is stored in ROM (307) and executed by the CPU.  This is described in ¶ [43]-[45] and [50]-[52].), and 

[0043] FIG. 3 is a flowchart showing a procedure of the document tray elevating process executed by the sheet feeding device of FIG. 1. This document tray elevating process is executed by the CPU 310 of the sheet feeding device 500 according to the document tray elevating process program stored in the ROM 307.[0044] In this original tray elevating process, when it is determined that a document placed on a document tray has a regular size, a document tray is raised to a paper feeding position, and when it is not determined, a determination is made that a guide restricting plate is operated, and a document tray is not raised up to a paper feeding position. Thus, the original document tray is moved up to the paper feeding position before the guide restricting plate is operated, and the document is brought into contact with the paper feeding roller to restrain the movement, and then, the breakage of the document, the bending, or the like caused by the operation of the guide restricting plate is prevented.[0045] In FIG. 3, when the document tray elevating process starts, the CPU 310 determines whether or not the document S is set on the document tray 30 based on the output of the document presence sensor 17 (Step S 701). As a result of the determination in step S 701, if the document S is set on the document tray 30 ("YES" in step S 701), the CPU 310 detects the document size (sheet size) (step S 702).

[0050] Returning to FIG. 3, after detecting the original size (Step S 702), the CPU 310 determines whether or not the original S is a regular size (Step S 703).[0051] FIG. 6 is a comparison table that compares the detection result of the sensor applied to determine whether or not the original is a regular size and the original size. Hereinafter, a determination method for determining whether or not the original S is a fixed size will be described with reference to FIG. 6.[0052] In step S 702, the CPU 310 determines whether or not the original S is a fixed size by fitting the length and width of the original S in the transport direction determined in step S 6.

a document length detector (interpretation: the document length sensor is a sensor for detecting, among lengths of the documents loaded on the document loading table, the length of the document in the feed direction, and corresponds to a document length detector, which is disclosed on pages 9 and 11.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that detects a length of the loaded document in the feed direction, and outputs document length information that corresponds to the length of the document in the feed direction (e.g. the system contains document length sensors on the document tray along an conveying direction.  These sensors are used to detect the length of the sheet in the conveying direction, which is taught in ¶ [46] and [47].), wherein

[0046] FIG. 4 is a diagram for explaining a document size detection method, and FIG. 4 (a) is a plan view and FIG. 4 (a) is a plan view.
B) is a perspective view. In FIG. 4 a, a 1 document length sensor 23 and a 2 document length sensor 20 are disposed in the document placing surface of the document tray 30 along the conveying direction of the document S. The 1 document length sensor 23 and the 2 document length sensor 20 are sensors for detecting the length of the document placed on the document tray 30 in the conveyance direction, and the 1 document length sensor 23 is a reflection type optical sensor and the 2 document length sensor 20 is a flag type sensor.[0047] When the document presence sensor 17 (see FIG. 1) on the document tray 30 detects (ON) the document, the approximate length of the document is obtained from the document detection result (sheet detection result) of the 1 and 2 document length sensors. The 1 document length sensor 23 and the 2 document length sensor 20 are spaced from each other by a predetermined length along an upstream side of the document conveying direction in the document conveying direction from a leading end of the document tray 30 in the document conveying direction. For example, a distance from the document presence sensor 17 to the 1 document length sensor 23 is set to 230, and a distance from the document presence sensor 17 to the 2 document length sensor 20 is set to 340. In this case, when the document presence / absence sensor 17 detects the document and the 1 document length sensor 23 does not detect the document, the length of the document S is detected to be less than 230. On the other hand, when the 1 document length sensor 23 is on and the 2 document length sensor 20 is off, the length of the document S is detected to be 230 or more and 340 or less. In addition, when both of the 1 and 2 document length sensors are on, the length of the document is detected as 340 or more.

in the guide width paper correspondence information, a type of document paper is preliminarily stored, in a manner to correspond to a tolerance of the width of the document guide to which the guide width calculation information belongs and correspond to the document length information (e.g. as seen in figure 6 below, the table includes a width tolerance of how wide a detected sheet can be when associated with a certain type of sheet.  In addition, the second and third rows containing the ON and OFF options represent which length sensors are on or off to signify the length of the document detected.   Both the length and the width information is stored in correspondence with a determined sheet size, which is described in ¶ [54].), and 

[0054] An A4 size sheet has a width of about 297 and a length of about 210. When the A4 size document is set on the document tray 30, the width detection result of the document width detection circuit 314 is "w> 289", and both the 1 document length sensor 23 and the 2 document length sensor 20 are OFF. When this is applied to the table of FIG. 6, it corresponds to an item described as "A4" at the uppermost part of the column of "fixed size determination result". Accordingly, it is determined that the set document S is A4 size. Similarly, a determination is made for each original of a A3, B5, B4, A5, A4R, B5R, A5R, B6R of a regular size. The type of document size that can be determined depends on the frequency of application, the detection accuracy of the length and width of the document, and the like, and the size shown in FIG. 6 is an example.


    PNG
    media_image3.png
    561
    401
    media_image3.png
    Greyscale


the document width acquirer 
uses the document width paper correspondence information to specify the tolerance of the width of the document guide to which the calculated guide width calculation information belongs (e.g. the system discloses using the guides to determine the width of the sheet detected on the document tray, which is explained in ¶ [48].  The CPU uses the table to determine where the document fits within the limits or width tolerance to determine the type of sheet, which is taught in ¶ [54] above.), 

[0048] On the other hand, the length in the width direction orthogonal to the conveying direction of the original is detected as follows. Fig.4
In (b), a pair of guide regulating plates 24 which can slide in the width direction of the stacked original S is provided on the original tray 30. The pair of guide restricting plates 24 is a guide member which contacts the 2 sides of the document defining the length of the document and guides the document, and a document width detecting circuit 314 (see FIG. 2) which detects the width of the document in conjunction with the guide restricting plate 24 is provided. The document width detection circuit 314 is a circuit for detecting a length of an original in a width direction and includes a slide type variable resistance volume (not shown). The volume value of the variable resistance volume varies according to an interval between the pair of guide regulating plates 24. Accordingly, it is possible to determine the width of a document by detecting a volume value as a signal from a variable resistance volume and referring to data in which a volume value obtained in advance and a width dimension of an original are associated with each other. The document width detection circuit 314 also functions as a signal detection means for detecting a signal from the variable resistance volume.

determines the type of the document paper that corresponds to the specified tolerance of the width of the document guide and corresponds to the document length information output by the document length detector (e.g. the system determines the type of document by referring to the table and comparing the width found and length determined.  These properties are used to determine the type of sheet of paper that is detected, which is taught in ¶ [54] above.), and 
acquires, as the document width of the loaded document, the document width preliminarily set for the determined type of the document paper (e.g. the system acquires the document width of the sheet placed on the document tray in order to fully determine the type of sheet on the tray.  Based on the type of sheet detected, the system would then determine the final type, which has a corresponding width and length, which is taught in ¶ [54] above and [58].).

[0058] As described above, when the user narrows the guide restriction plate 24 to the size of the document S (A4R) from the state determined as "undetermined", since the document width is about 210, the width detection result of the document width detection circuit 314 becomes "247 ≧ W ≧ 200" in FIG. 6. In this case, since the 1 document length sensor 23 is turned on and the 2 document length sensor 20 is turned off, the document S is correctly determined as an "A4R" size based on the table shown in FIG. 6.

Therefore, in view of Shibaki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising: 
a storage that stores a guide width paper correspondence information, and a document length detector that detects a length of the loaded document in the feed direction, and outputs document length information that corresponds to the length of the document in the feed direction, wherein in the guide width paper correspondence information, a type of document paper is preliminarily stored, in a manner to correspond to a tolerance of the width of the document guide to which the guide width calculation information belongs and correspond to the document length information, and 
the document width acquirer uses the document width paper correspondence information to specify the tolerance of the width of the document guide to which the calculated guide width calculation information belongs, determines the type of the document paper that corresponds to the specified tolerance of the width of the document guide and corresponds to the document length information output by the document length detector, and acquires, as the document width of the loaded document, the document width preliminarily set for the determined type of the document paper, incorporated in the device of Nakamura, as modified by Morita, in order to determine the size of a sheet for accurate size determination, which can aid in preventing damage to a sheet based on the determination of the type of sheet (as stated in Shibaki ¶ [44]).  

Re claim 6: The teachings of Nakamura in view of Takahashi and Shibaki are applied to dependent claim 3 disclosed above.
However, Nakamura fails to specifically teach the features of the automatic document feeder as claimed in claim 3, wherein the document length detector includes a plurality of document length sensors which are, in the document loading table, arranged at a position separated by a predetermined distance along the feed direction of the document.  	
However, this is well known in the art as evidenced by Shibaki.  Similar to the primary reference, Shibaki discloses determining the size of a document based on the width ranges and length information (same field of endeavor or reasonably pertinent to the problem).    
Shibaki teaches wherein the document length detector includes a plurality of document length sensors which are, in the document loading table, arranged at a position separated by a predetermined distance along the feed direction of the document (e.g. the document tray contains several length sensors used to detect the length and type of a document, which is taught in ¶ [54] above and the length sensors described below in ¶ [31].).

[0031] Various sensors 300 are connected to an input port of the CPU 310. Examples of the sensor 300 include a lead sensor 12, a sheet discharge sensor 13, a post-separation sensor 15, a document presence / absence sensor 17, and a 1 and 2 document length sensors 23 and 20. An original width detection circuit 314 is connected to an input port of the CPU 310.
    

    PNG
    media_image4.png
    250
    334
    media_image4.png
    Greyscale


Therefore, in view of Shibaki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the document length detector includes a plurality of document length sensors which are, in the document loading table, arranged at a position separated by a predetermined distance along the feed direction of the document, incorporated in the device of Nakamura, as modified by Morita, in order to determine the size of a sheet in the length direction for accurate size determination, which can aid in preventing damage to a sheet based on the determination of the type of sheet (as stated in Shibaki ¶ [44]).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as modified by Takahashi and Shibaki, as applied to claim 3 above, and further in view of Sato (US Pub 2017/0001821).

Re claim 7: The teachings of Nakamura in view of Takahashi and Shibaki are applied to dependent claim 3 disclosed above.
Nakamura teaches the automatic document feeder as claimed in claim 3, further comprising a guide shift amount calculator (interpretation: the guide shift amount calculator is a portion that calculates a document guide shift amount, which is a difference between the calculated width of the document guide and the acquired width of the loaded document, which is disclosed on page 20.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that calculates a difference between the calculated guide width calculation information and the acquired width of the loaded document (e.g. the invention discloses calculating width information and determining a difference between a first threshold, a second threshold and the calculated width information, which is taught in ¶ [39], [41]-[47] above.), wherein 
the storage preliminarily stores a document guide shift amount determination value that is a standard value for determining the document guide shift amount (e.g. the different thresholds of K1 and K2 are considered as standards to determine if the skew or width will cause a feeding error.  The thresholds are stored before the calculation of the differences, which is taught in ¶ [43] and [44] above.), and 
when the calculated document guide shift amount is larger than the document guide shift amount determination value, the guide shift determiner determines that the loaded document may cause the feed trouble (e.g. when the detected guide width is calculated to be above a K1 or K2 threshold, the system determines that feeding trouble will occur.  The user is informed of this information on a display, which is taught in ¶ [44]-[47] above.).  


	However, Nakamura fails to specifically teach the features of calculates, as a document guide shift amount, a difference between the calculated guide width calculation information and the acquired width of the loaded document.
	However, this is well known in the art as evidenced by Sato.  Similar to the primary reference, Sato discloses comparing a difference of calculated widths to a threshold (same field of endeavor or reasonably pertinent to the problem).    
	Sato teaches calculates, as a document guide shift amount, a difference between the calculated guide width calculation information and the acquired width of the loaded document (e.g. the invention discloses calculating a difference between the guide widths themselves and the width of a document between document guides.  This difference is compared to a predefined value, which is taught in ¶ [176]-[179].).

[0176] Based on the device data obtained in step S102, the actual lengths of the distances between sheet edges and guide member edges in the width direction are calculated, and whether or not a difference between the two is greater than or equal to a predefined value is determined (step S202).

[0177] In other words, from the position data of the feature points A and D of the markers 22a and 22d, the position data of both edges of the sheet in the width direction, and the position data of the internal edges of the guide members 24, intervals (number of pixels) between memory addresses in the image data are calculated. Ratios R1 and R3 of S.sub.CD (see FIG. 5) and L.sub.G (see FIG. 2) to L.sub.CD are calculated. The actual lengths of the sheet edge width S.sub.CD and the guide member edge width L.sub.G are calculated by multiplying the actual length of L.sub.CD from the device data by the ratios R1 and R3. Finally, whether or not the difference between the actual length of L.sub.G and the actual length of S.sub.CD is less than a predefined value (for example, 3 mm) is determined.

[0178] When the result of this determination is affirmative, i.e., the difference is less than the predefined value (“YES” at step S202), there is little risk of skew occurring when the sheet is picked up, and therefore the next step of sheet size specification is executed (step S109).

[0179] However, when the result of this determination is negative, i.e., the difference is equal to or greater than the predefined value (“NO” at step S202), the guide members 24 will not sufficiently function as guides when feeding sheets and there is a risk of skew occurring, and therefore the portable terminal 200 displays a message on the display 208 warning the user and prompting the user to narrow the guide members 24 and correct the position of the sheet S in the width direction (step S203). Processing returns to step S103 and repeats.
[0180] The content of this warning may be transmitted to the MFP 100, and displayed on the display 41 of the operation panel 40.

Therefore, in view of Sato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of calculates, as a document guide shift amount, a difference between the calculated guide width calculation information and the acquired width of the loaded document, incorporated in the device of Nakamura, as modified by Takahashi and Shibaki, in order to utilize the difference between the guide members and the width of the page to determine if a document will be skewed, which can aid in correcting the guide members and sheet size specification (as stated in Sato ¶ [179]-[181]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kogi teaches stopping feeding based on the amount of skew detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/Primary Examiner, Art Unit 2672